Case: 15-31024      Document: 00513725448         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-31024
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       October 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

KEITH JOHNSON,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CR-130-9




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Keith Johnson appeals the revocation of supervised release (“SR”)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31024    Document: 00513725448       Page: 2   Date Filed: 10/19/2016


                                 No. 15-31024

following his guilty plea to possessing a firearm during and in relation to a
drug-trafficking crime. He contends that the district court abused its discre-
tion in revoking SR because the evidence was insufficient to prove that he pos-
sessed certain drugs and drug paraphernalia.

      A district court may revoke a term of SR on a finding, by a preponderance
of the evidence, that the defendant violated a condition of SR.         18 U.S.C.
§ 3583(e)(3); United States v. Hinson, 429 F.3d 114, 118-19 (5th Cir. 2005). A
revocation of SR is reviewed for abuse of discretion. United States v. McCor-
mick, 54 F.3d 214, 219 (5th Cir. 1995).

      “[P]ossession may be actual or constructive.” United States v. Mergerson,
4 F.3d 337, 348 (5th Cir. 1993). This court has “adopted a commonsense, fact-
specific approach” for deciding whether constructive possession has been estab-
lished and has found it in joint-occupancy cases only where some evidence per-
mits “a plausible inference that the defendant had knowledge of and access to
the weapon or contraband.” Id. at 349.

      Contrary to Johnson’s assertion, the evidence showed, and the district
court articulated the facts that permitted, the plausible inference that Johnson
constructively possessed the drugs and paraphernalia, which was the similar
modus operandi of hiding the drugs in false-bottom containers. The court’s
reasoning focused on the facts supporting the conclusion that Johnson had con-
structively possessed the drugs and paraphernalia; Aisha Howard’s credibility
was not a factor in the decision. The evidence was sufficient for the court to
find that Johnson had constructively possessed, and the court did not abuse its
discretion in finding that Johnson had violated the terms of SR. See McCor-
mick, 54 F.3d at 219; Mergerson, 4 F.3d at 348.

      AFFIRMED.



                                       2